         Case 3:21-cv-00088-CAR Document 6 Filed 09/09/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            ATHENS DIVISION

MARJORIE ANN SMITH,                 :
                                    :
      Plaintiff,                    :
                                    :
v.                                  :
                                    :           No. 3:21-cv-00088-CAR
ZAXBY’S FRANCHISING, LLC,           :
and RESTAURANT SYSTEMS              :
SOLUTIONS, LLC,                     :
                                    :
      Defendants.                   :
___________________________________ :

            ORDER DISMISSING PLAINTIFF’S RECAST COMPLAINT

      Currently before the Court is pro se Plaintiff Marjorie Smith’s Recast Complaint

[Doc. 5]. Plaintiff seeks to initiate a lawsuit against Defendants for terminating her

employment based on her race, in violation of Title VII of the Civil Rights Act, 42 U.S.C.

§ 2000e-2(a) (“Title VII”). For the reasons explained below, the Court DISMISSES

Plaintiff’s Recast Complaint [Doc. 5] as untimely.

      On August 24, 2021, the Court granted Plaintiff’s motion to proceed in forma

pauperis but did not allow the complaint to be served because it was filed outside the 90-

day right-to-sue window provided by the EEOC and was therefore untimely. [Doc. 3].

Rather than dismiss the Complaint, the Court provided Plaintiff the opportunity to file a

recast complaint. The Court specifically ordered her to file a recast complaint within 21
                                            1
              Case 3:21-cv-00088-CAR Document 6 Filed 09/09/21 Page 2 of 3




days “asserting allegations of equitable tolling if applicable.” 1 The Court informed

Plaintiff that "[e]quitable tolling is appropriate when a movant untimely files because of

extraordinary circumstances that are both beyond [her] control and unavoidable even

with diligence." 2 To establish equitable tolling, a plaintiff must show “(1) [she] has been

pursuing [her] rights diligently and (2) some extraordinary circumstance stood in [her]

way and prevented [her] from timely filing.” 3 “Extraordinary circumstances” may

include fraud, misinformation, deliberate concealment, or that a mental illness deprived

her of the ability to timely file. 4 The Eleventh Circuit has noted equitable tolling is an

extraordinary remedy which should be extended only sparingly. 5

           Following the Court’s instruction, Plaintiff filed a recast complaint. In her Recast

Complaint, Plaintiff solely states, “I never intentionally missed a deadline pertaining to

this case. I fully intend on meeting any and all deadlines that I am aware of. The

judgement [sic] that I received from Judge Land did not mention a deadline for refiling.

As a Pro Se litigant, I am doing my absolute best to meet the expectations set forth

according to the rules for court proceedings.” 6



1   Id.
2   Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir. 1999).
3 Winsor v. Home Depot U.S.A., Inc., 743 F. App'x 335, 338 (11th Cir. 2018).
4 Brown v. John Deere Prod., Inc., 460 F. App'x 908, 910 (11th Cir. 2012).
5 Id.

6   [Doc. 5-3].

                                                     2
             Case 3:21-cv-00088-CAR Document 6 Filed 09/09/21 Page 3 of 3




          Because Plaintiff is proceeding IFP, the Court is required to screen her Complaint

and must sua sponte dismiss the Complaint or portion thereof which (1) is found to be

frivolous or malicious, (2) fails to state a claim on which relief may be granted, or (3) seeks

monetary relief against a defendant who is immune from such relief. 7

          Even construing Plaintiff’s Recast Complaint liberally because of her pro se status,

Plaintiff’s explanation is insufficient to establish equitable tolling, as she has neither

demonstrated that she has been pursuing her rights diligently nor that any extraordinary

circumstances prevented her from timely filing her complaint. Thus, her complaint is

untimely.

                                        CONCLUSION

          Plaintiff’s Recast Complaint is barred by the statute of limitations and therefore

must be DISMISSED.




          SO ORDERED, this 9th day of September, 2021.

                                             s/ C. Ashley Royal_________________
                                             C. ASHLEY ROYAL, SENIOR JUDGE
                                             UNITED STATES DISTRICT COURT




7   28 U.S.C. § 1915(e)(2)(b).
                                               3
